Spencer, J.
Defendant appeals from his conviction on a guilty plea to the charge of larceny from the person. The only issue on appeal is the excessiveness of the sentence. Defendant was sentenced to 2 to 4 -years in the Nebraska Penal and Correctional Complex.
Defendant’s counsel had made a plea for probation because of defendant’s age. The trial court reminded defendant that he had been charged eight times with felony violations, and had spent time in the Boys’ Training School where, because he was so troublesome, he was transferred to the Penal Complex for safekeeping.
Under the circumstances, defendant received a minimal sentence and there was no abuse of discretion.
Judgment affirmed. See Rule 20.
Affirmed.